EXHIBIT 10.5.15

PAR PHARMACEUTICAL COMPANIES, INC.




TERMS OF RESTRICTED STOCK UNIT AWARD




(Effective for 2011 Awards)




This document sets forth the terms of the award of Restricted Stock Units (as
defined in Section 1 below) granted by PAR PHARMACEUTICAL COMPANIES, INC. (the
“Company”) pursuant to a Certificate of Restricted Stock Units (the
“Certificate”) displayed at the website of Morgan Stanley Smith Barney Benefits
Access.  The Certificate, which specifies the person to whom the Restricted
Stock Units have been awarded (the “Participant”), other specific details of the
award, and the electronic acceptance of the Certificate at the website of Morgan
Stanley Smith Barney, are incorporated herein by reference.




WHEREAS, the Board of Directors (the “Board”) of the Company has authorized and
approved the Par Pharmaceutical Companies, Inc. 2004 Performance Equity Plan
(the “Plan”), which has been approved by the stockholders of the Company;  




WHEREAS, the Plan, in part, provides for the grant of Restricted Stock Units to
certain employees of the Company and any Subsidiary of the Company;




WHEREAS, pursuant to the Plan, the Committee has approved an award to the
Participant of Restricted Stock Units, designated in the Certificate, on the
terms and conditions set forth in the Plan and in these Terms.  Capitalized
terms used but not defined in these Terms shall have the meanings set forth in
the Plan.




NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:




1.         Grant of Restricted Stock Units.




(a) Subject to the terms and conditions hereinafter set forth and set forth in
the Plan, the Company grants as of the date of grant specified on the
Certificate (the “Date of Grant”) to the Participant that number of Restricted
Stock Units set forth in the Certificate (the “Units”), which are based on the
value of shares of the Company’s common stock, par value $.01 per share
(“Shares”).  The Units are subject to the restrictions set forth in Section 2 of
these Terms, the terms and conditions of the Plan and the other terms and
conditions contained in these Terms.  




(b) The Units granted under these Terms shall be reflected in a bookkeeping
account maintained by the Company during the Restricted Period.  If and when the
restrictions set forth in Section 2 expire in accordance with these Terms, and
upon the satisfaction of all other applicable conditions as to the Units, such
Units (and any related Dividend Units described in Section 1(c) below) not
forfeited pursuant to Section 4 hereof shall be settled in cash as provided in
Section 1(e) of these Terms and otherwise in accordance with the Plan.




 


 

-1-



--------------------------------------------------------------------------------





                        (c) With respect to each Unit, whether or not vested,
that has not been forfeited (but only to the extent such award of Units has not
been settled for cash), the Company shall, with respect to any cash dividends
paid on the Shares, accrue and credit to the Participant’s bookkeeping account a
number of Units having a Fair Market Value as of the date such dividend is paid
equal to the cash dividends that would have been paid with respect to such Unit
if it were an outstanding Share (the “Dividend Units”).  These Dividend Units
thereafter shall (i) be treated as Units for purposes of future dividend
accruals pursuant to this Section 1(c); and (ii) vest in such amounts (rounded
to the nearest whole Unit) at the same time as the Units with respect to which
such Dividend Units were received.  




(d) The Company’s obligations under these Terms (with respect to both the Units
and the Dividend Units, if any) shall be unfunded and unsecured, and no special
or separate fund shall be established and no other segregation of assets shall
be made.  The rights of Participant under these Terms shall be no greater than
those of a general unsecured creditor of the Company.  In addition, the Units
shall be subject to such restrictions as the Company may deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which Shares are then listed, any Company
policy and any applicable federal or state securities law.




(e) Except as otherwise provided in these Terms, settlement of the Units in
accordance with the provisions of this Section 1(e) shall be delivered within
sixty (60) days after the end of the Restricted Period, and upon the
satisfaction of all other applicable conditions as to the Units (including the
payment by the Participant of all applicable withholding taxes).  The Units so
payable to the Participant shall be paid solely in cash based on the Fair Market
Value of the Shares (based on the closing price of the Shares as of the first
business day next following the last day of the Restricted Period).  




2.         Restrictions.




(a) The Participant shall have no rights as a stockholder of the Company by
virtue of any Unit.




(b)   None of the Units may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of during the Restricted Period, except as may be
permitted by the Plan or as otherwise permitted by the Committee in its sole
discretion or pursuant to rules adopted by the Committee in accordance with the
Plan.




(c) Any attempt to dispose of the Units or any interest in the Units in a manner
contrary to the restrictions set forth in these Terms shall be void and of no
effect.

 

3.         Restricted Period and Vesting.  




(a) The “Restricted Period” is the period beginning on the Date of Grant and
ending on the date the Units, or such applicable portion of the Units, are
deemed vested in accordance with the following schedule or as otherwise provided
under these Terms:











- 2 -



--------------------------------------------------------------------------------



 

                 Vesting Date                                            Vested
Percentage




1st  Anniversary of the Date of Grant                                   25%

2nd Anniversary of the Date of Grant                                   50%

3rd Anniversary of the Date of Grant                                    75%

4th Anniversary of the Date of Grant                                   100%




The Units shall be deemed vested and no longer subject to forfeiture under
Section 4 upon expiration of the Restricted Period, and the satisfaction of all
other applicable conditions as to the Units (including the payment by the
Participant of all applicable withholding taxes).  




(b) Notwithstanding the foregoing vesting schedule, the Restricted Stock Unit
Award will be deemed fully vested and no longer subject to forfeiture in the
event of a Change of Control of the Company (as defined in and subject to the
provisions of the Plan).




4.         Forfeiture.  




(a) Subject to Section 7 hereof, if during the Restricted Period (i) the
Participant’s employment with the Company, its Affiliates and/or its
Subsidiaries is terminated for any reason, including termination by reason of
resignation, other than due to death or disability, (ii) there occurs a material
breach of these Terms by the Participant, or (iii) the Participant fails to meet
the tax withholding obligations described in Section 5(b) hereof, all rights of
the Participant to the Units that have not vested in accordance with Section 3
as of the date of such event shall terminate immediately and be forfeited in
their entirety.




(b) In the event that the Participant’s employment with the Company, its
Affiliates and/or its Subsidiaries is terminated due to the Participant’s death
or disability prior to the fourth anniversary of the Date of Grant, the
Participant shall be deemed vested as of the date of such termination in that
percentage of the Units which the Participant would have become vested in if the
Participant had remained employed through the next anniversary of the Date of
Grant that first occurs on or after the date of such termination, and that
number of Units shall no longer be subject to forfeiture.  The remainder of any
Units that have not vested in accordance with the terms of Section 3 or this
Section 4(b) as of the date of the Participant’s termination shall terminate
immediately and be forfeited in their entirety.  The determination of whether
the Participant has terminated employment due to disability shall be made in the
good faith judgment of the Committee.




5.         Withholding.




(a) The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Participant with respect to the Units.




(b) The Participant shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of Article 18 of the Plan.











- 3-



--------------------------------------------------------------------------------



 

                         (c) The Committee shall be authorized, in its sole
discretion, to establish such rules and procedures relating to the use of Units
to satisfy tax withholding obligations as it deems necessary or appropriate to
facilitate and promote the conformity of the Participant’s transactions under
the Plan and these Terms with Rule 16b-3 under the Securities Exchange Act of
1934, as amended, if such Rule is applicable to transactions by the Participant.




6.         Covenants and Conditions on Awards and Recovery.




(a) Covenants.  As a condition for participation in the Plan and the receipt of
any benefits under these Terms, the Participant shall agree and covenant as
follows:




(i) at any time during the Participant’s employment with the Company, its
Affiliates or its Subsidiaries and for a period of twenty-four (24) months
following the Participant’s termination of such employment, the Participant
shall not, directly or indirectly, either (A) personally or (B) as an employee,
agent, partner, stockholder, officer or director of, consultant to, or otherwise
of any entity or person engaged in any business in which the Company, its
Affiliates or its Subsidiaries is engaged, or is actively proposing to engage at
the time of such termination of employment, engages in conduct that breaches the
Participant’s duty of loyalty to the Company, its Affiliates or its Subsidiaries
or that is in material competition with the Company, its Affiliates or its
Subsidiaries or is materially injurious to the Company, its Affiliates or its
Subsidiaries, monetarily or otherwise, which conduct shall include, but not be
limited to:  (1) disclosing or using any confidential information pertaining to
the Company, its Affiliates or its Subsidiaries; (2) any attempt, directly or
indirectly, to induce any employee of the Company, its Affiliates or its
Subsidiaries to be employed or perform services elsewhere; or (3) any attempt,
directly or indirectly, to solicit the trade of any customer or supplier or
prospective customer or supplier of the Company, its Affiliates or its
Subsidiaries; or (4) disparaging the Company, its Affiliates or its Subsidiaries
or any of their respective officers or directors.  The determination of whether
any conduct, action or failure to act falls within the scope of activities
contemplated by this Section shall be made by the Committee, in its discretion,
and shall be final and binding upon the Participant.  A determination that any
particular conduct, action or failure falls outside the scope of activities
contemplated by this Section shall not imply that, or be determinative of
whether, such conduct, action or failure is otherwise lawful or appropriate.
 For purposes of this Section, the Participant shall not be deemed to be a
stockholder of a competing entity if the Participant’s record and beneficial
ownership of equity securities of said entity amount to not more than one
percent (1%) of the outstanding equity securities of any company subject to the
periodic and other reporting requirements of the Securities Exchange Act of
1934, as amended.




(ii) the Company would be irreparably injured in the event of a breach of any of
the Participant’s obligations under Section 6(a)(i), monetary damages would not
be an adequate remedy for any such breach and the Company shall be entitled to
injunctive relief, in addition to any other remedies that it may have, in the
event of any such breach.











- 4 -



--------------------------------------------------------------------------------



     

 

                        (b) Recovery of Award Upon Violation of Covenants.  In
the event that the Committee determines that the Participant has violated any of
the covenants contained in Section 6(a), then:




(i) all of the Participant’s unvested Units shall be forfeited immediately and
all rights of the Participant with respect to such Units shall terminate; and




(ii) to the extent that the Participant has received cash in settlement of any
Units upon vesting of such Units, the Participant upon notice from the Company
of the Participant’s obligations under this Section 6(b)(ii), shall immediately
deliver to the Company an amount in cash equal to the payment previously
received by the Participant in settlement of the vested Units.




The notice described in subsection (ii) above may be given at any time within
twelve months after the expiration of the applicable covenant period under
Section 6(a).  




(c) Recovery of Compensation in Connection with Financial Restatement.
 Notwithstanding any other provision of these Terms, if the Board determines
that the Company is required to restate its financial statements due to material
noncompliance with any financial reporting requirement under the law, whether
such noncompliance is the result of misconduct or other circumstances, the
Participant shall be required to reimburse the Company for any amounts earned or
payable with respect to this Award to the extent required by and otherwise in
accordance with applicable law and any Company policies.




7.         Committee’s Discretion.  Notwithstanding any provision of these Terms
to the contrary, the Committee shall have discretion to waive any forfeiture of
the Units as set forth in Section 4 hereof, the restrictions set forth in
Section 2 hereof and any other conditions set forth in these Terms.




8.         Participant Representations.  The Participant hereby represents to
the Company that the Participant has read and fully understands the provisions
of the Certificate, these Terms and the Plan and the Participant’s decision to
participate in the Plan is completely voluntary.  Further, the Participant
acknowledges that the Participant is relying solely on his or her own advisors
with respect to the tax consequences of this restricted stock unit award.




9.         Miscellaneous.




9.1 Notices.  All notices or communications under these Terms shall be in
writing, addressed as follows:











- 5 -



--------------------------------------------------------------------------------



 

To the Company:




Par Pharmaceutical Companies, Inc.

300 Tice Boulevard

Woodcliff Lake, NJ  07677

Attention:  General Counsel




To the Participant:




Address on file with the Company




Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given.

9.2       Waiver.  The waiver by any party hereto of a breach of any provision
of the Certificate or these Terms shall not operate or be construed as a waiver
of any other or subsequent breach.




9.3       Entire Agreement; Amendment.  These Terms, the Certificate and the
Plan represent the entire agreement between the parties with respect to the
subject matter hereof.  The provisions of the Plan are incorporated in these
Terms in their entirety.  In the event of any conflict between the provisions of
these Terms and the Certificate and the Plan, the provisions of the Certificate
or the Plan, as the case may be, shall control.  These Terms may be amended at
any time by written agreement of the parties hereto.




9.4       Assignment; Binding Agreement.  These Terms shall be binding upon and
inure to the benefit of the heirs and representatives of the Participant and the
assigns and successors of the Company, but neither these Terms nor any rights
hereunder shall be assignable or otherwise subject to hypothecation by the
Participant.




9.5       Governing Law.  The Certificate and these Terms, including their
validity, interpretation, performance and enforcement shall be governed by the
laws of the State of Delaware other than the conflict of laws provisions of such
laws.




9.6       Severability.  Whenever possible, each provision in these Terms shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of these Terms shall be held to be prohibited by or invalid
under applicable law, then (a) such provision shall be deemed amended to
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law and (b) all other provisions of these Terms shall remain
in full force and effect.








- 6 -



--------------------------------------------------------------------------------



 

9.7       No Right to Continued Employment; Effect on Other Plans.  These Terms
shall not confer upon the Participant any right with respect to continued
employment by the Company, its Affiliates or its Subsidiaries or continued
participation under the Plan, nor shall it interfere in any way with the right
of the Company, its Affiliates and its Subsidiaries to terminate the
Participant’s employment at any time.  Payments received by the Participant
pursuant to these Terms shall not be included in the determination of benefits
under any pension, group insurance or other benefit plan of the Company, its
Affiliates or any Subsidiaries in which the Participant may be enrolled or for
which the Participant may become eligible, except as may be provided under the
terms of such plans or determined by the Board.




9.8       No Strict Construction.  No rule of strict construction shall be
implied against the Company, the Committee or any other person in the
interpretation of any of the terms of the Plan, these Terms or any rule or
procedure established by the Committee.




9.9       Further Assurances.  The Participant agrees, upon demand of the
Company or the Committee, to do all acts and execute, deliver and perform all
additional documents, instruments and agreements which may be reasonably
required by the Company or the Committee, as the case may be, to implement the
provisions and purposes of the Certificate, these Terms and the Plan.




IN WITNESS WHEREOF, the parties have duly executed these Terms, as of the day
and year first above written.




PAR PHARMACEUTICAL COMPANIES, INC.




Thomas J. Haughey

Executive Vice President and General Counsel







PARTICIPANT




(Acceptance designated electronically at the

website of Morgan Stanley Smith Barney)





- 7 -